          /
      I        Case: 2:16-cv-00010-PLC Doc. #: 119 Filed: 08/14/19 Page: 1 of 2 PageID #: 1079
  I
I


I
                                      RECEIVED
                                         AUG 1 4 2019

              August 10, 2019           BY MAIL
              The U.S. District Court for the
              Eastern District of Missouri
              Attn: Gregory "Greg" Linhares, Clerk of Court
              Thomas F Eagleton U.S. Courthouse
              111 S 10th St, Rm 3.300
              St Louis MO 63102

              RE:   Connie Raybourn      Civil Action No: 2:16CV00010 PLC

              Dear Mr. Linhares,

              Hello. I'm writing in regard to the above civil action which was
              settled in mediation.

              Since that time, I have been subjected to harassment from the
              prison staff involved in that case: C01 Susan Woodrow and COII
              Donna Brown. I understand there is a prison policy which prohibits
              "reprisal" by staff, yet this has not been enforced.

              I have notified my attorney, Genevieve Nichols, of the harassment
              as well. As far as I know, nothing has been done.

              My question is, what recourse, if any, do I have in order to halt
              this harassing and abusive retaliation from these two prison guards?
              I am a layman to the law and·would like to know if there are ways
              to file formal "cease and desist" documents against both of them?

              I would like to report their behavior to the Director of the Dept.
              of Corrections, Anne Precythe, but I don't believe I can do that
              because of a "gag order" I agreed to when mediation was completed.
              As I understand it, I cannot speak of their bad acts/bad behavior
              entailed in the lawsuit?

              Thanks for any help you can provide.




              Connie Raybourn
              WERDCC 1166670 BB 107
              1101 E Hwy 54
              Vandalia MO 63382
                                             Case: 2:16-cv-00010-PLC Doc. #: 119 Filed: 08/14/19 Page: 2 of 2 PageID #: 1080




                                                                              \

        Connie Raybourn
        WERDCC 1166670 8B 107
        1101 E Hwy 54
        Vandalia MO 63382
                                                                    MAILED FROM:
                                                                    WOMEN'S EASTERN
This correspondence is from an inmate in the custody of
the Missouri Department of Corrections. The Department              RECEPTION, DIAGNOSTIC
is not responsible for the content of this correspondence.          & CORRECTIONAL CENTER
For information about the Department or to verify
information about the offender, please visit our website at
www.doc.mo.gov.

                                                              The United States District Court for
                                                              the Eastern Dist~ict of Missouri
                               RECEIVED                       Attn: Gregory "Greg" Linhares, Clerk of Court
                                                              Thomas F Eagleton U.S. Courthouse
                                   AUG f ~ 2019               111 S 10th St, Rm 3.300
                                                              St Louis MO 63102
                                BY MAIL
                                                                                  f1ll1h,11 11'1u1Jlpl.Jth.iuJ11 11u 11 11 fljl il'•iliil' '' 'J.ll i •It
